Citation Nr: 1824204	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  13-26 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for vision problems.

2. Entitlement to an initial rating in excess of 50 percent prior to March 30, 2017, and a rating in excess of 70 effective from March 30, 2017, for traumatic brain injury (TBI) with posttraumatic stress disorder (PTSD).

3. Entitlement to an initial rating in excess of 10 percent for intervertebral disc syndrome (IVDS), L5-S1.

4. Entitlement to an initial compensable rating prior to September 24, 2014, and a rating in excess of 10 percent effective from September 24, 2014, for scar, right thigh, residuals of shell fragment wound, and scars, postoperative neurostimulator implanatation.


REPRESENTATION

Appellant represented by:	Lazaro Martinez, Jr., Agent
ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from September 1999 to August 2002, and January 2003 to March 2004, as well as subsequent service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA) in which the RO denied service connection for vision problems; granted service connection for PTSD, assigning a 30 percent rating, effective November 27, 2009; granted service connection for IVDS, L5-S1, assigning a 10 percent rating, effective June 2, 2009; granted service connection for a scar of the right thigh, assigning a 0 percent rating, effective June 2, 2009; and granted service connection for TBI, assigning a 0 percent rating, effective November 27, 2009.  

In a July 2013 rating decision, the RO granted a 10 percent rating for the service-connected TBI, effective November 27, 2009.  In a March 2015 rating decision, the RO recharacterized the service-connected scar of the right thigh as scar, right thigh, residuals of shell fragment wound, and scars, postoperative neurostimulator implanatation, and assigned a 10 percent rating effective from September 24, 2014.  In March 2015, the RO also consolidated TBI with PTSD, and granted a 50 percent rating for TBI with PTSD, effective June 2, 2009, noting that because the VA examiner was unable to separate symptoms associated with the TBI from those associated with PTSD, they included all symptoms under the PTSD evaluation criteria because that provided the greater benefit.  The Board has characterized the TBI issue and the PTSD issue on appeal to reflect this development in the status of the rating on appeal.  In a July 2017 rating decision, the RO granted a 70 percent rating for TBI with PTSD, effective from March 30, 2017.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends he has vision problems, described as seeing halos around lights, that are related to active service.  

Service treatment records (STRs) from the Veteran's second period of active duty show that in February 2004, on an examination prior to separation, he complained of seeing halos around lights at night.  The examiner noted that this may have been from photorefractive keratectomy (PRK) surgery, and that his condition seemed to be getting worse since he had surgery 3 years earlier.  It was also noted that he wore glasses before the PRK surgery, and had not required them since.  The Veteran was to be referred to ophthalmology and was to avoid driving at night.  

The Veteran's STRs do not include any records concerning the PRK, and this appears to be because most of the records from the Veteran's first period of active service have not been obtained.  The record reflects that the RO made a request for the Veteran's service records and received service personnel records, the Report of Medical Examination for enlistment in August 1999, and a more complete set of STRs from the second period of active duty.  As it appears there may be missing STRs, to specifically include records from a PRK surgery that the Veteran apparently underwent at Fort Bragg during his first period of active service, a remand is required to attempt to obtain such potentially available but missing STRs.

Additionally, review of the record shows that on a VA general medical examination in November 2004, it was noted that the Veteran's vision was normal, but that at night he saw halos around lights.  Also, VA treatment records show that in September 2009, the Veteran was seen as a new patient and during a review of systems he denied vision changes.  In August 2012, he was seen for a follow-up ophthalmological consultation, and it was noted that he had PRK in both eyes in 2000, and had problems with halos since then which he found bothersome.  He reported his vision remained good, and he otherwise had no complaints.  Examination revealed no flashes, eye pain, discharge, or other vision or ocular complaints.  The impression was status post PRK, good refractive results, but with persistent halos.  The examiner noted that a trial of AT was discussed to see if any ocular surface disease may be behind it, but also discussed the doubt this would have much effect.  The examiner also noted that the next alternative would be to try alphagan at night as needed to help with the halos, but that ultimately there were no surgically corrective procedures available.

With regard to the claim for service connection for vision problems, it is unclear if the Veteran has an eye condition manifested by vision problems and/or seeing halos in lights that may be related to his active service.  Thus, the Board finds that a remand is also necessary in order to schedule the Veteran for a VA examination and opinion on this matter.  

With regard to the other issues on appeal, the Veteran's claims file reflects that in March 2018 the RO requested that the Sacramento VA Medical Center (VAMC) schedule the Veteran for several VA examinations, including to assess the severity of his TBI with PTSD, IVDS L5-S1, and scar, right thigh, residuals of shell fragment wound, and scars, postoperative neurostimulator implanatation.  Although these three issues are currently before the Board on appeal, in light of the potential that these VA examinations will occur, the Board will defer adjudication until these scheduling requests have been addressed and/or the VA examinations occur.  

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and afford him the opportunity to identify any relevant medical records regarding his vision problems.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records from any sources listed by the Veteran which are not already on file.  Negative replies should be requested.

2. Contact all appropriate records repository to obtain any missing STRs from the Veteran's active service, to include documentation of the PRK surgery he apparently underwent during his first period of active duty at Fort Bragg.  Negative replies should be requested.  The non-existence or unavailability of such records must be verified and documented for the record.  Required notice must be provided to the Veteran and his representative.

3. After all available and additional records are associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and probable etiology of his vision problems, to include the report of seeing halos in lights.  The claims file must be made available to the examiner for review in conjunction with the examination and all indicated tests should be completed.  The examiner should then:

    (1) Identify all vision problems/eye condition diagnosed during the appeal period (i.e., from June 2009).

    (2) For each vision problem/eye condition diagnosed, opine as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed disability had an onset in service or is causally related to service.  

The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated and an explanation provided.

4. Ensure that all development related to the service-connected TBI with PTSD, IVDS L5-S1, and scars, to include the VA examinations that were requested in March 2018, is completed and that any resulting records or reports are associated with the claims file.  

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his agent.  The Veteran and his agent must be provided an adequate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

